Name: Council Decision (CFSP) 2018/1083 of 30 July 2018 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast
 Type: Decision
 Subject Matter: natural environment;  criminal law;  politics and public safety;  European construction;  defence;  transport policy;  maritime and inland waterway transport;  Africa
 Date Published: 2018-07-31

 31.7.2018 EN Official Journal of the European Union L 194/142 COUNCIL DECISION (CFSP) 2018/1083 of 30 July 2018 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP (1) establishing the EU military operation Atalanta (Atalanta). (2) On 28 November 2016, Council Decision (CFSP) 2016/2082 (2) amended Joint Action 2008/851/CFSP and extended Atalanta until 31 December 2018. (3) The strategic review of Atalanta in 2018 led to the conclusion that the operation's mandate should be extended to 31 December 2020. (4) On 29 March 2017, the United Kingdom of Great Britain and Northern Ireland notified the European Council, in accordance with Article 50(2) of the Treaty, of its intention to withdraw from the European Union. (5) Having regard to Article 50(3) of the Treaty, a new EU Operation Commander should be appointed and a new EU Operation Headquarters, including the Maritime Security Centre Horn of Africa (MSCHOA), should be designated, as of 29 March 2019 at 12.00 hours CET. (6) On 19 June 2018, the Political and Security Committee agreed to the offer by Spain and France regarding the transfer of Atalanta's command and control structures. (7) The Member States making the new command structures available should benefit from the funding of common costs under Council Decision (CFSP) 2015/528 (3) establishing a mechanism to administer the financing of the common costs of Union operations that have military or defence implications. (8) Joint Action 2008/851/CFSP should be amended accordingly. (9) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and does not participate in the financing of the operation, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/851/CFSP is hereby amended as follows: (1) Article 3 is replaced by the following: Article 3 Appointment of the EU Operation Commander Vice Admiral Antonio MARTORELL LACAVE is hereby appointed to succeed Major General Charlie STICKLAND OBE RM as the EU Operation Commander from 29 March 2019 at 12.00 hours CET.. (2) Article 4 is replaced by the following: Article 4 Designation of the EU Operation Headquarters 1. The EU Operation Headquarters shall be located at Northwood, United Kingdom, until 29 March 2019 at 12.00 hours CET. 2. As from 29 March 2019 at 12.00 hours CET, the EU Operation Headquarters shall be located at Rota, Spain, with the exception of the Maritime Security Centre Horn of Africa (MSCHOA), which shall be located at Brest, France.. (3) In Article 14, the following paragraph is added: 6. The financial reference amount for the common costs of the EU military operation for the period from 1 January 2019 until 31 December 2020 shall be EUR 11 777 000. The percentage of the reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 0 %.. (4) The following article is inserted: Article 14 a Transitory financial arrangements 1. From 1 September 2018, expenditure incurred by the EU Operation Commander appointed in Article 3 and the EU Operation Headquarters designated in Article 4(2) shall be financed in accordance with Decision (CFSP) 2015/528. 2. The Council hereby authorises Spain and France to pre-finance common costs incurred pursuant to paragraph 1 and to seek reimbursement thereof in accordance with Article 27 of Council Decision (CFSP) 2015/528.. (5) In Article 16, paragraph 3 is replaced by the following: 3. The EU operation shall terminate on 31 December 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 301, 12.11.2008, p. 33). (2) Council Decision (CFSP) 2016/2082 of 28 November 2016 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 321, 29.11.2016, p. 53). (3) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39).